ALICO RECEIVES A $7.0 MILLION SETTLEMENT La Belle, FL., March 20, 2009 Alico, Inc. (NASDAQ: ALCO), a land management company, announced that it had executed a Settlement Agreement with a vendor that resulted in a $7.0 million payment to Alico on March 20, 2009. Under the agreement, the vendor admits no wrongdoing and stipulates that Alico cannot divulge the vendor’s name or the agreement’s circumstances.Alico will recognize the payment as non-operating income during its second quarter ending March 31, 2009. Steven M.
